Citation Nr: 9918327	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected disability.

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to a service-connected disability.

3.  Entitlement to an increased rating for frostbite, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1979 to November 
1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of May 1993 and May 
1995 by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  

The Board issued a decision in April 1997.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court). 

REMAND

In December 1998, the Court issued a decision which confirmed 
in part and vacated in part the Board's decision.  In 
particular, the Court stated that the Board had denied 
service connection for a psychiatric disorder and a stomach 
disorder on a direct basis, but had not addressed the 
veteran's arguments for secondary service connection for 
those disorders.  

The Court also noted that, the portion of the VA schedule for 
rating disabilities pertaining to cold injuries and frostbite 
had been substantially revised effective January 12, 1998, 
and was now more expansive in nature.  See 62 Fed. Reg. 
65207-65224 (1997).  When a law or regulation changes after a 
claim has been submitted, but before the administrative or 
judicial appeal process had been concluded, the law most 
favorable to the plaintiff must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, the Court 
concluded that a remand was warranted in order to provide the 
Board an opportunity to readjudicate the appellant's claim 
for an increased rating for residuals of frostbite under the 
most favorable version of the schedule of ratings.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:
	

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's frostbite.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should include all findings necessary to 
evaluate the veteran's frostbite under 
both the old and new rating criteria.

2.  The RO should review the evidence 
which is of record, and make a 
determination as to whether the claims 
for secondary service connection for an 
acquired psychiatric disorder and a 
stomach disorder are well-grounded.  If 
so, the RO should accomplish any 
appropriate development of evidence, to 
include affording the veteran a 
psychiatric evaluation and a 
gastrointestinal examination to determine 
the nature and etiology of any 
psychiatric and/or gastrointestinal 
disorders which the veteran may have.  
The examiner(s) should offer an opinion 
regarding the likelihood that the veteran 
has a psychiatric or gastrointestinal 
disorder which was caused by a service-
connected disorder.  The examiner(s) 
should also offer an opinion as to 
whether the veteran has any additional 
disability resulting from aggravation of 
a nonservice-connected psychiatric or 
gastrointestinal disorder by a service-
connected disorder.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether any of the 
veteran's claims may be granted.  The 
claim for an increased rating for 
frostbite should be evaluated under both 
the old and the new rating criteria.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  The veteran may submit additional 
argument or evidence at any time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


